      Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 1 of 10 PageID #: 3654


                                                                                                                          mwe.com

                                                                                                               Ethan H. Townsend
                                                                                                                   Attorney at Law
                                                                                                           ehtownsend@mwe.com
                                                                                                                 +1 302 485-3911


June 14, 2021

VIA ECF (UNDER SEAL)

The Honorable Maryellen Noreika
District Court of Delaware
J. Caleb Boggs Federal Building
844 N. King Street, Unit 31, Room 4124
Wilmington, Delaware 19801-3555

Re:     Official Committee of Unsecured Creditors of Cred, Inc. v. James Alexander, No. 21-cv-417

Dear Judge Noreika:

We write on behalf of the Cred Inc. Liquidation Trust, as successor-in-interest to the Official Committee
of Unsecured Creditors of Cred Inc. (the “Trust”), concerning the June 11, 2021 letter and declaration
filed by James Alexander (the “June 11, 2021 Submission”).

1.      Transactions for Which the Purpose is “Unknown”

In the June 11, 2021 Submission, Alexander claims an “unknown” purpose for a series of transactions.
(See June 11, 2021 Submission, ECF No. 23 ¶¶ 12, 13, 15, 18-21.) As discussed during the June 2, 2021
hearing, we respectfully request that the Court find that each of those transactions was fraudulent. Each
of the transactions are in bank accounts funded by the proceeds of liquidation of cryptocurrency that
Alexander admittedly took from Cred. The transactions are set forth below:




                              1007 North Orange Street 4th Floor Wilmington, DE 19801 Tel +1 302 485 3911 Fax +1 302 351 8711

                              US practice conducted through McDermott Will & Emery LLP.
    Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 2 of 10 PageID #: 3655



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 2
     Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 3 of 10 PageID #: 3656



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 3




2.     Transactions for “Reimbursement” of Unknown “Estimated” Expenses

Alexander also provided an inadequate explanation regarding a number of transactions for
“reimbursement” of “estimated expenses.” (See June 11, 2021 Submission, ECF No. 23 ¶¶ 50, 67, 68,
72.) Alexander does not identify what person or entity received these “estimated expenses” and does
not identify the “expenses.” These vague descriptions are equivalent to the “unknown” descriptions
described in the prior section. Accordingly, the Trust respectfully requests that the Court also issue an
order that these transactions were fraudulent. The specific transactions are presented in the table below.
     Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 4 of 10 PageID #: 3657



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 4




3.     Cash Withdrawals for Payments to Consultants Which Were Never Provided to
       Consultants

Alexander provided details about a series of cash withdrawals that were described as an “anticipated
withdrawal for payment of consulting services,” but since the consultant never signed the consulting
agreement, “no payment was made.” (June 11, 2021 Submission ¶¶ 11, 12, 14, 15.) This description is
a different from Alexander’s initial responses, in which Alexander stated that these were “counter-
checks” paid to consultants:

       Question: Okay. The description says “Withdrawal made in a branch/store.” Do you see
       that?

       Answer: Yeah. Unfortunately, you—those notations all say withdrawal, but some, if not
       all, of those transactions are counter checks, which is just a cheaper way to transfer
       directly to Wells Fargo accounts. And those are payments to consultants, so I would
       have to get back to you to see exactly who that payment was to.”

(Deposition of James Alexander, dated February 9, 2021, Exhibit B to the Trust’s June 1, 2021 Letter,
ECF No. 20 (the “Feb. 9 Dep. Tr.”) at 48.)

Alexander previously produced an unsigned copy of the consulting Agreement between Alexander and
Mr. DeMetz. (See May 11, 2021 Alexander Production at 40.) Alexander only provided unsigned
consulting agreements for each of the consultants – Mr. Demetz, Next Leaders (Colin Lake),1 Megan
Gardler, and Olivia Sulitzer. Alexander (and not Cred Capital) was the counter-party to each of the
consulting agreements. It is unclear why Alexander paid the other consultants who had not signed
consulting agreements, but apparently just withdrew cash for Mr. Demetz but never paid him.
Alexander’s use and payment of these “consultants” at a time when Cred Capital had no business,
clients, or revenue is still a mystery.

Thus, for each of the below transactions, the Trust seeks the following: (1) the current location of the
cash; and (2) if Alexander no longer has possession of the cash, a description of how the cash was spent
or who the cash was given to (date, name, phone number, address, email) and the purpose for the
transaction. If Alexander is unable to provide these responses, the Trust requests that the Court issue an
order that these transactions were fraudulent. The transactions at issue are set forth below:


1
     Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 5 of 10 PageID #: 3658



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 5




4.     Additional Bank Account

Despite being asked multiple time under oath about foreign bank accounts, Alexander previously
refused to identify any foreign bank accounts. Alexander has not produced any information concerning
foreign bank accounts and did not disclose any foreign bank accounts on his bankruptcy schedules.

However, in the June 11, 2021 Submission, Alexander revealed for the first time that he opened a bank
account in                                     (See June 11, 2021 Submission ¶ 4.) The Trust has not
received any documentation concerning this account or any other foreign bank account. Alexander is
required to produce that information to the Trust pursuant to Judge Dorsey’s February 5 Emergency
Order (the “Feb. 5 Emergency Order”). Following Alexander’s production of the KurveyTurk account
statements, the Trust intends to identify transactions and requests that Alexander be required to provide
the sender (name, address, phone number, email address), recipient (name, address, phone number,
email address), and an explanation.
     Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 6 of 10 PageID #: 3659



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 6

5.     Alexander’s Coinbase Accounts

On June 8, 2021, Alexander participated in a zoom conference with the Trust’s cryptocurrency tracing
experts from CipherTrace. During that Zoom conference, the Trust uncovered an additional Coinbase
wallet. Alexander provided CipherTrace with access to that Coinbase wallet and the Trust downloaded
records. Alexander had not previously provided these records. The Trust is still investigating whether
there are other cryptocurrency accounts or wallets that Alexander owns or controls.

6.     Alexander’s Declaration Fails to Address Numerous Identified Transactions

Alexander’s June 11, 2021 Submission fails to address 16 of the transactions identified by the Trust in
its June 7, 2021 letter (ECF No. 22). At the June 2, 2021 hearing, the Court gave Alexander a final
chance to comply. Accordingly, the Trust respectfully requests that the Court issue a finding that each
transaction specified below is fraudulent. Alexander did not address the following transactions that the
Trust identified in Exhibit E,
     Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 7 of 10 PageID #: 3660



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 7




7.     Alexander’s Incomplete Responses Regarding Cryptocurrency Transactions

Alexander was required to identify the sender and recipient for each of the identified transactions. (See
Jun 2 Hrg. Tr. at 36.) Alexander failed to disclose the sender and recipient for a series of cryptocurrency
transactions. For many of these transactions, Alexander stated that they were a “return of principal and
interest from short-term interest-bearing placements of Cred assets,” but did not identify the counter-
party to any of these transactions. (See June 11, 2021 Submission ¶¶ 7-19, 28, 34.) Accordingly, the
    Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 8 of 10 PageID #: 3661



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 8

Trust respectfully requests that the Court issue a finding that each of the transactions described below
was fraudulent:
     Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 9 of 10 PageID #: 3662



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 9




8.
      Case 1:21-cv-00417-MN Document 34 Filed 07/12/21 Page 10 of 10 PageID #: 3663



Letter to the Honorable Maryellen Noreika
June 14, 2021
Page 10




                                                   ***

Accordingly, we respectfully request the Court order the following:

         (1)   find the transactions enumerated above in sections 1, 2, 6, and 7 to be fraudulent;

         (2)   as described in section 3, order Alexander to provide the current location of the cash or, if
               no longer in his possession, the date the cash was spent or transferred, the recipient
               (name, physical address, phone number, email) and purpose of the transactions by June
               16, 2021; and

         (3)   as described in section 4, require Alexander to produce all account statements and
               transaction record for the bank account Alexander holds in
                              by June 16, 2021 in order for the Trust to identify transactions in those
               records for Alexander to identify the sender (name, physical address, phone number,
               email), recipient (name, physical address, phone number, email), and purpose of the
               transactions.

                                                             Respectfully submitted,

                                                             /s/ Ethan H. Townsend

                                                             Ethan H. Townsend (#5813)

cc:      Timothy W. Walsh
         Andrew B. Kratenstein
         Darren Azman
         Joseph B. Evans
